Citation Nr: 1108254	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) with depression and anxiety.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for fibromyalgia, to include muscle and joint pain due to an undiagnosed illness.  

4.  Entitlement to service connection for a skin disease, to include dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1982, November 1984 to April 1985, and December 1990 to July 1991.  He also served in the National Guard following active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010 the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for peripheral neuropathy and a skin disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has stated that he was exposed to the actual death or threatened death of himself and others from hostile military activity including missile attacks.  

2.  A VA psychiatrist has diagnosed the Veteran as suffering from PTSD; symptoms of which include anxiety and depression, has confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

3. The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of the Veteran's service.  

4.  The Veteran's peripheral neuropathy of the lower extremities and his dermatitis are diagnosed conditions.  

5.  The Veteran does not have fibromyalgia.  

6.  The Veteran does not have a chronic disability resulting from an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010), § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).  

2.  The criteria for service connection for fibromyalgia, to include muscle and joint pain due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2005 (fibromyalgia) and August 2006 (PTSD).  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Absent from the November 2005 letter was notice as to how VA assigns a disability rating and effective date, if service connection is established.  As service connection is not established for fibromyalgia or an undiagnosed illness, no disability rating or effective date will be assigned and the defect in notice is harmless error.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and has assisted the Veteran in obtaining private treatment records that he has identified.  There is no indication that the Veteran has received treatment from VA.  Adequate VA examinations were afforded the Veteran in July 2006 with regard to his claim for service connection for fibromyalgia and an undiagnosed illness and in August 2006 as to his claim for service connection for PTSD.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has an obligated to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

With respect to non-expert opinions, such as the diagnosis or etiology of a condition, whether such opinions are competent evidence depends on the particular facts at issue.  Conditions that are not complex or are readily observable may be competently diagnosed by laypersons.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (providing that varicose veins were subject to non-expert diagnosis due to their readily observable defining characteristics).  It follows that non-expert, or lay, opinions evidence as to more complex conditions are not competent evidence.  As to etiology, the same reasoning applies.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  


A.  Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, to include, PTSD, depression, and anxiety.  The Veteran contends that his current acquired psychiatric disability is the result of his service during the Persian Gulf War.  Specifically, the Veteran claims that in February 1991, while driving down the road at Camp Jack, Saudi Arabia, he witnessed the dead bodies of soldiers and smelled the odor of their burning flesh.  During his August 2010 hearing the Veteran testified that during service in Saudi Arabia he could hear and see Scud missiles being fired and that every time a Scud would come across the sky an alarm would sound and he would put on his gas mask.  Finally, he testified that during service in Saudi Arabia while he was on his way to work in and around King Fahd Airport he often passed a warehouse where six National Guard members were killed in a Scud missile attack.

The Veteran seeks service connection for PTSD.  Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).

VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010). That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3).  

Evidence of record indicates that the Veteran currently has PTSD as a result of active service.  An August 2006 VA examination report notes that the Veteran's claim file was reviewed.  The examiner noted that during service the Veteran witnessed bombings, including that day and night at the base camp in Iraq he witnessed Scud missiles and was required to don protective gear.  Acknowledged by the examiner was that the Veteran was afraid for his life.  The Veteran reported that he started having nightmares and flashbacks about his traumatic experiences during the first Gulf War following his tour of duty there and had associated nervousness and derepression.  A mental status examination was conducted and the examiner diagnosed PTSD, which meets the DSM-IV criteria.  The examiner opined that after reviewing his records and based on the current assessment, the Veteran's anxiety and depressive symptoms are part and partial of his PTSD symptoms.  A diagnosis of PTSD, moderate, first Gulf War, was given.  Here, the examination was specifically for mental disorders and the examiner was a physician.  The Board therefore concludes that the examination was conducted by a VA psychiatrist.  

In August 2006, the RO made two attempts to obtain the Veteran's personnel records and verify his period of service from December 1990 to July 1991 with the Alabama Army National Guard and what appears to be the U.S. Army and Joint Services Records Research Center (JSRRC) or National Personnel Records Center (NPRC).  In response the RO received a Form DD-214.  This form indicates that during the Veteran's period of service from December 1990 to July 1991 the Veteran served abroad for 4 months and 10 days and that his military occupational specialty (MOS) was as an aircraft weapons system repairer.  He was awarded, among others, the Southwest Asia service medal, Army Reserves Components Overseas Service Ribbon, and the Aircraft Crewman Badge.  His DD-214 also indicates that the Veteran was in active duty in support of Operation Desert Shield/Storm.  

The Veteran submitted a print-out from the New York Times newspaper's website dated in February 1991 indicating that an Iraqi missile demolished a US military troops barrack in Saudi Arabia killing 27.  This article lends veracity to the Veteran regarding his account of claimed stressful events during service.  

The August 2006 VA examination report is competent medical evidence and the examiner's opinion is based on a very similar account of the Veteran's traumatic experiences during service as he provided in his August 2010 hearing.  The Board recognizes that the August 2006 VA examiner related the Veteran's report that he experienced Scud missile attacks in Iraq and during his August 2010 hearing the Veteran reported that he experienced Scud missile attacks in Saudi Arabia.  This fact alone, however, does not render the Veteran not credible, and whether the Veteran's personnel records indicated he served in Iraq or Saudi Arabia would not be dispositive of, or even especially useful to determine, whether the Veteran is credibile in claiming that he witnessed Scud missile attacks.  Given the Veteran's testimony and statements of record and the available personnel records, the Board finds that the Veteran experienced the stressful events he claims he did during service.  

Thus, a VA psychiatrist conducting an examination to determine the nature and etiology of the Veteran's claimed PTSD disability has found that the Veteran's stressors, which are related to a fear of hostile military activity and are consistent with the place, type, and circumstances of the Veteran's service, are adequate to support a diagnosis of PTSD, which conforms to the DSM-IV, and that the Veteran does have PTSD.  

The examiner's determination was that the Veteran suffers from PTSD and his psychiatric symptoms, including depression and anxiety, are part of his PTSD.  The examiner's opinion is given considerable weight and outweighs all other evidence of record as to the psychiatric disease from which the Veteran suffers and the relationship of that disease to his service.  This is because the examiner's report is the most comprehensive of record.  

Accordingly, service connection for PTSD is warranted.  


B.  Fibromyalgia, undiagnosed illness

The Veteran seeks service connection for fibromyalgia, to include muscle and joint pain.  At his August 2010 hearing the Veteran testified that he suffers from joint pain and fibromyalgia.  

Service personnel records document that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  For Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Among the requirements for service connection for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia theater of operations during the Persian Gulf War are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  Id.

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Id.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  Id.  There must be a minimum of a 6-month period of chronicity.  Id.

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).  

A thorough review of the Veteran's claim file does not show that any medical professional has diagnosed the Veteran with fibromyalgia.  A VA fibromyalgia examination was conducted in July 2006.  The examiner noted that the Veteran served in Camp Jack on the Kuwaiti border.  The Veteran reported having problems with arthralgias and myalgias in 2003 and reports increasing lower extremity pain, including in his knees and ankles.  He also reported arthralgias to his knee, ankle, and elbow joints, and his cervical spine, and myalgia to his chest wall (anterior chest, deltoid muscles), periodically.  The Veteran denied any problems with fatigue on a consistent basis during the day and denies any headaches.  Also during that examination, the Veteran informed the examiner that multiple MRI's had been conducted but were all negative.  

Following physical examination and various diagnostic tests, including laboratory testing and x-rays, the examiner diagnosed the Veteran with cervical spine strain, lower extremity arthralgias, diffuse arthralgias, peripheral neuropathy of the lower extremities, maxillary acneiform dermatitis, and non-specific dermatitis of the scalp.  Given that the examination was for fibromyalgia and the examiner considered whether he had fibromyalgia but did not diagnose that condition, the Board finds this report probative of a finding that the Veteran does not have fibromyalgia.  

Treatment notes from Southern Bone and Joint Specialists include that in January 1996 the Veteran suffered injuries in a motor vehicle accident.  He reported numbness and tingling down his right leg, pain in his lower back, and shoulder and neck discomfort.  A lumbar MRI revealed herniated discs and a cervical MRI revealed degenerative disc disease and a herniated disc.  At that time he was diagnosed with severe cervical strain and lumbar strain.  

In a July 2006 private medical treatment record, Dr. "P.W.P.", who provided a rheumatology consult, reported that the Veteran has been told he had neuropathy and, that Dr. P.W.P was asked whether the Veteran could have fibromyalgia, but the physician stated soft tissue pain problems do not seem to be much of an issue.  The physician noted that the Veteran has neuropathy and prominent lower extremity pain with dysesthetic qualities and that he denied any other chronic medical problems, surgeries, or major hospitalizations.  The physician explained that there is nothing in the Veteran's story or examination that would in any way suggest fibromyalgia.  This is evidence probative of a finding that the Veteran does not have fibromyalgia.  

Treatment notes from December 2005 through June 2006, from a neurologist, "H.K.," M.D., are of record.  These include results of an MRI of the Veteran's lumbar spine which, contrary to the Veteran's report to the examiner in July 2006, was not negative.  Rather the radiologist reported that the Veteran had disc bulging and herniation.  Dr. H.K. sent a letter to the Veteran's physician. "R.H.," M.D. in which, providing that the Veteran had small fiber neuropathy - burning in the lower legs, and included recommendations.  

In May 2007 treatment notes, Dr. "P.L." agreed with Dr. H.K.'s diagnosis of peripheral neuropathy of the Veteran's lower extremities.  In these notes, Dr. P.L. described the symptoms that he attributed to peripheral neuropathy as a burning type sensation and a stocking-glove distribution in the lower extremities.  

Treatment notes from Dr. R.H., include the Veteran's report of a rash of his groin, which Dr. R.H. diagnosed as herpes in April 2008, a report of pain in the trapezius area, which Dr. R.H. diagnosed as a strain in March 2008, a his report of a "knot" on his back, which Dr. R.H. diagnosed as a lipoma in July 2010.  In February 2010 treatment notes, Dr. H.K. diagnosed arthritis of both of the Veteran's knees 

These records demonstrate that the Veteran does not have fibromyalgia and that his reported pains are attributed to other diagnosed conditions, to include his lower extremity peripheral neuropathy, spine condition, and muscle strain (trapezius).  As to the Veteran's opinion that he has fibromyalgia, even to the extent that his opinion could be considered competent evidence, it is outweighed by the opinions from the medical experts, already discussed.  In that regard, the medical experts are better equipped, by virtue of training and education, to diagnose the condition.  

The medical evidence of record indicates that the claimed manifestations of the Veteran's claimed undiagnosed illness such as skin rashes, joint and leg pain/arthralgias, and neurologic symptoms are due to diagnoses such as broad based bulging on L3-L4, L4-L5, and L5-S1, anterior herniation of the L3-L4 and L4-L5 discs, cervical spine strain, peripheral neuropathy of the lower extremities, maxillary acneiform dermatitis, non-specific dermatitis of the scalp, herpes, arthritis in both knees, trapezius strain, and lipoma, right back.  

The Board notes the July 2006 VA examination indicating that the Veteran was given a diagnosis of diffuse arthralgias and that he reported elbow, deltoid and chest pain.  There is no other medical evidence of record indicating that the Veteran has diffuse arthralgias or that he has complained of elbow or chest pain.  The only other report of diffuse arthralgias is found in the VA examination report from July 2006 and the notes from his psychologist for the period ending in November 2006, which are clearly no more than a notation of the Veteran's reports of findings from the earlier VA examination.  Arthragia is defined as "pain in a joint."  See Dorland's Illustrated Medical Dictionary 149 (30th. ed. 2003).  He also reported myalgia of the anterior chest wall, periodically.  Myalgia is defined as muscle pain.  See Dorland's Illustrated Medical Dictionary 1205 (30th. ed. 2003).  Other than his reported occasional pain of the deltoid, chest wall, and elbow, all of his reported symptoms are attached to diagnoses.  His reported myalgia and diffuse arthralgia and/or elbow arthralgia, are reports of pain.  There have been no findings of pressure points for fibromyalgia.  The Veteran's perceived pain is not an objective sign; i.e. it is perceptible to the Veteran but not an examining physician and is not a non- medical indicator capable of independent verification.  Hence his report of pain, under the facts of this case, does not support a grant of service connection under the presumptive provisions for Gulf War veterans.  

Moreover, the Board finds the Veteran's reports of periodic pain of the anterior chest wall, deltoid and elbow to not represent any chronic condition.  In this regard, there are numerous reports of pain and other physical symptoms documented in the private treatment records.  If the Veteran had symptoms involving his elbow, deltoid and anterior chest wall that were of a chronic nature, it does not follow that he would not have reported such symptoms during the course of treatment by the numerous private physicians.  

Importantly, it follow that he would have denied any medical problems other than his lower extremity pain during his consult with the rheumatologist.  

Hence, the Board finds that the Veteran's report of elbow, deltoid and anterior chest pain, to the extent the report could be construed as of chronic symptoms, are not credible.  In this regard, it is not merely the absence of medical evidence of these conditions that the Board finds probative.  Rather, it is the lack of the Veteran's reports of these pains to clinicians, during the same period of time that he claims to have had the pains, and in the context of reports of numerous other symptoms, taken together with his report  to the rheumatologist in July 2006, contemporaneous to his VA examination, that he did not have any chronic medical problems other than his lower extremity pain, that the Board finds probative on the issue of credibility.  

Therefore, because the Veteran's claimed symptoms of an undiagnosed illness have been medically attributed to many diagnosed illnesses rather than an undiagnosed illness, and he has no objective signs of any unattributed symptoms, the Persian Gulf War presumption of service connection does not apply.  See 38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).  

The evidence against the Veteran's claim outweighs the evidence favorable to his claim.  Thus, the appeal as to this issue must be denied.  There is no doubt to be resolved; and service connection for fibromyalgia, to include muscle and joint pain, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection is granted for PTSD, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for fibromyalgia, to include muscle and joint pain due to an undiagnosed illness, is denied.  


REMAND

The issues of entitlement to service connection for a skin disease and peripheral neuropathy must be remanded so that VA can fulfill its statutory duty to assist the Veteran in substantiating his claim.  

VA's duty to assist a claimant in substantiating a claim includes affording veteran a medical examination, and obtain a medical opinion, if certain factors are present.  38 U.S.C.A. § 5103A(d).  Whether or not it was statutorily required to afford a veteran an examination, once VA undertakes the effort to provide an examination, it must provide an adequate one, or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For a medical opinion to be adequate, the opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.  Stefl. v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Of record is a July 2006 document indicating that the RO had requested that a fibromyalgia examination be conducted and had directed the examiner to also address all issues, including any new issues raised by the Veteran, and to comment on the etiology of any condition.  In an examination report from August 2006, the examiner documented results of neurological and skin physical examinations, noted history as related to the Veteran's neurological system and skin, and diagnosed peripheral neuropathy of the lower extremities, maxillary acneiform dermatitis, and nonspecific dermatitis of the scalp.  He also offered an opinion, stating that he was unable to create a nexus between the Veteran's peripheral neuropathy and dermatitis as secondary to his previous service in the Gulf War from 1990 to 1991.  

The examiner did not provide any analysis to explain his opinion.  That is, he offered no rationale for his conclusion that he could not create a nexus between the Veteran's peripheral neuropathy and diagnosed skin disabilities and his service.  The examination is therefore not adequate and these issues must be remanded so that VA can afford the Veteran an adequate examination.   


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin and neurological examination.  The claims file and a copy of this remand must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner is asked to provide an opinion as the etiology of the Veteran's skin and neurological conditions.  The examiner must provide a rationale for any opinion rendered.  A mere recitation of facts and a conclusion is not sufficient.  The examiner is asked to address the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any identified skin disease, to include maxillary acneiform dermatitis and nonspecific dermatitis of the scalp, had onset during the Veteran's active service or was caused by his active service.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities, had onset during the Veteran's active service or was caused by his active service.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that any identified neurological condition, to include peripheral neuropathy of the lower extremities, manifested within one year of separation from active service in July 1991 ( i.e., at or prior to July 10, 1992).  

2.  Then readjudicate the issues that are the subject of this remand.  If any benefit sought is not granted in full, provide a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


